People v Rodriguez (2018 NY Slip Op 06689)





People v Rodriguez


2018 NY Slip Op 06689


Decided on October 9, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2018

Renwick, J.P., Manzanet-Daniels, Mazzarelli, Webber, Singh, JJ.


7250 5178/10

[*1]The People of the State of New York, Respondent,
vMario Rodriguez, Defendant-Appellant.


Stanley Neustadter, Cardozo School of Law, New York (Jeremy Gutman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Michael D. Tarbutton of counsel), for respondent.

Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered November 7, 2013, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first degree (two counts), attempted assault in the first degree, criminal possession of a weapon in the second degree (two counts) and reckless endangerment in the first degree, and sentencing him to an aggregate term of 22 years, unanimously affirmed.
Defendant's challenge to evidence of an uncharged crime is unpreserved, and we decline to review in the interest of justice. As an alternative holding, we find that the court providently exercised its discretion in admitting evidence of a prior altercation involving defendant and one of the victims where defendant displayed a firearm and threatened the victim. This evidence was highly probative background evidence that tended to explain the contentious relationship between defendant and the victim, helped establish a motive for defendant's behavior, placed the events in a believable context, and refuted defendant's defense (see e.g. People v Dorm, 12 NY3d 16 [2009]; People v Steinberg, 170 AD2d 50, 72-74 [1st Dept 1991], affd 79 NY2d 673 [1992]). The probative value of the evidence exceeded any prejudicial effect, which was minimized by the court's instructions.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 9, 2018
CLERK